Citation Nr: 0619372	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left ankle and foot disorder to include whether separate 
orthopedic and neurologic ratings are warranted.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In May 2005, the Board remanded this case 
back to the RO in Huntington, West Virginia, for additional 
development.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
shows the veteran's service-connected left ankle and foot 
disability is manifested by decreased sensation in the 
superficial peroneal nerve distribution, some paresthesias in 
the foot and ankle, and the foot presenting as slightly 
erythematous-looking with spider veins and moderate to severe 
venous stasis and varicose veins of the left ankle, foot, and 
lower extremity.  More than moderate incomplete paralysis has 
not been shown.

2.  The objective and competent medical evidence of record 
shows the veteran's service-connected left ankle and foot 
disability also is manifested by degenerative joint disease 
of the left tibial talor joint, ankle instability, evidence 
the veteran is not able to toe or heel walk, and x-ray 
evidence showing some tibiotaler anterior and medial 
arthritis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for a left ankle and foot disability due to 
neurologic impairment have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.14, 4.20, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5010-8522 (2005).

2.  The criteria for a separate, 10 percent rating, but no 
more, for orthopedic findings due to left ankle arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.27, 
4.40, 4.45, 4.71a, DC 5010-5003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for degenerative joint disease of the left 
tibio-talar joint with peroneal nerve impairment was granted 
by rating action of August 2003.  It was held that a review 
of the record revealed injury to the left ankle in service 
with current arthritic and nerve pathology related thereto.  
A 10 percent rating was assigned for impaired sensation and 
slight limitation of motion.  The rating was assigned under 
diagnostic codes 5010-8522.  The veteran disagreed with the 
assignment of the initial rating, giving rise to this appeal.

An April 2001 private medical record reflects a private 
evaluation of the veteran by a licensed physical therapist.  
The therapist used the AMA Guides to the Evaluation of 
Permanent Impairment.  For the ankle, active range of motion 
plantarflexion was to 45 degrees for the left ankle with zero 
percent impairment noted.  Dorsiflexion was measured at 
neutral for the left ankle with three percent impairment for 
the whole person and seven percent impairment for the left 
foot.  The active range of motion for the left hind foot was 
given as inversion to 30 degrees and eversion to 15 degrees 
with zero percent impairment noted.  Strength of the left 
foot was measured as follows: dorsiflexion was 4-/5 (normal 
but some resistance noted), or five percent impairment of the 
whole person and 12 percent impairment for the left foot; 
plantar flexion was 4-/5, or 7 percent impairment for the 
whole person and 17 percent impairment of the left foot; and 
inversion and eversion of the foot were 3+/5, or five percent 
impairment of the whole person and 12 percent impairment of 
the left foot.  The therapist observed that the veteran 
walked with a decreased weight shift to the left.  It was 
noted that the foot was reddened and exhibited claw toes and 
mild cavus deformity.  Diagnosis was 39 percent impairment 
for the whole person and 92 percent impairment of the left 
foot.

The veteran underwent a VA examination in August 2002.  
According to the examination report, there was reported to be 
some paresthesias in the foot and ankle.  In addition, the 
veteran reported he had instability whereby the ankle easily 
twisted and he fell on a number of occasions as a result.  
The veteran also complained that the ankle gave him a 
considerable amount of pain after prolonged activities, 
especially walking and standing.  Both the foot and the ankle 
swelled after activity.  It was noted that the veteran took 
Tylenol for pain relief and used a splint to help support the 
ankle.

On physical examination, the veteran had a cavus 
configuration to the left foot slightly more pronounced than 
the other foot.  In addition, he had some persistent foot 
inversion of the forefoot and flexible claw toe deformity of 
the second through the fifth toes.  There was mild soft 
tissue swelling along the sinus tarsi and the lateral 
malleolus.  The area was mildly tender to palpation.  
Dorsiflexion was to 10 degrees, plantar flexion was to 30 
degrees, inversion and eversion was to 10 degrees, and 
forefoot eversion and inversion was to 20 degrees.  It also 
was noted that the veteran had decreased sensation diffusely 
to light touch and pin prick.  Strength of EHL was 5-/5 
(nearly normal), FHL was 5/5 (normal), dorsiflexion, plantar 
flexion and peroneals were 5/5 (normal), and the posterior 
tibial was 5-/5 (nearly normal).  Multiple varicose veins and 
significant venous stasis changes in the left foot and ankle 
were noted.  DP and posterior tibial (PT) pulses were noted.  
X-rays showed evidence of degenerative joint disease in the 
tibial talor joint.  Mild to moderate sclerotic changes were 
noted in the subtalor joint with claw toe deformity noted for 
the second through fourth toes.  Impression was degenerative 
joint disease of the right (probably meant left) tibial talor 
joint, flexible claw toe deformities of the second through 
fifth toes of the right (probably meant left) foot, and 
moderate to severe venous stasis and varicose veins of the 
right (probably meant left) foot, ankle and lower extremity.

The veteran underwent another VA examination in September 
2002.  The veteran complained of instability, especially when 
he walked on uneven ground.  The veteran also complained of 
pain and swelling after prolonged activities and some 
paresthesias, especially along the lateral aspect of the 
ankle and the lateral aspect of the calf.  Further, because 
of his falls, the veteran complained of problems with his 
back.  He had two spinal surgeries, including a laminectomy 
and diskectomy at positions L3-4 and L4-5.

On physical examination, dorsiflexion was to 10 degrees, 
plantar flexion was to 30 degrees, foot inversion and 
eversion was to 10 degrees, and forefoot abduction and 
adduction was to 20 degrees in each direction.  Strength in 
the EHL was 4+/5 (nearly normal but some resistance) and FHL 
was 5/5.  Dorsiflexion was 4+/5 and plantar flexion was to 
5/5.  Peroneal strength was 4+/5 and posterior tibial 
strength was 5-/5.  The veteran also had quadriceps strength 
of 4+/5 on the left compared to 5/5 on the right.  Hamstrings 
and hip flexors were 5/5 along with his hip adductors.  
Straight leg raising was negative bilaterally.  Patellar 
reflexes were 2+ (average) and symmetrical and Achilles 
reflexes were 0-1+ (somewhat diminished and possibly 
indicated neuropathy) and symmetrical.  It was noted the left 
ankle showed pain with subtaler motion.  There was a 1-2+ 
(somewhat diminished to average) drawer of the tibiotalar 
joint and crepitation in the tibiotalar joint with range of 
motion.  

Impression was the veteran had a history of degenerative 
joint disease of the right (probably meant left) tibiotalar 
joint and of ankle instability which caused frequent falls.  
Inherent weakness was noted with the EHL and foot 
dorsiflexion as well as foot eversion.  It was noted the 
veteran had decreased sensation in the superficial peroneal 
nerve distribution.  

An August 2004 private medical record shows the veteran had 
complained of recurrent ankle weakness and pain along the 
anterior lateral aspect of his ankle since he twisted it 
while in service.  That ankle injury in turn led him to trip 
and fall.  The veteran admitted to some weakness in the leg.  
The record quotes the veteran to the effect his leg gave way 
quite a bit.  

On physical examination, DP and PT pulses bilaterally were 
2+.  High arches bilaterally also were noted.  Clawing of 
toes on the left foot was noted as fairly remarkable.  The 
veteran complained of some numbness over the perineal nerve 
distribution.  It was noted the veteran was idiopathic.  The 
doctor raised a question whether the veteran had a herniated 
disk or whether the weakness she noted was secondary to his 
ankle and foot problem.  The veteran was able to dorsiflex 
his ankle (after some time) and the doctor noted a little bit 
of weakness on the left side as opposed to the right, but 
there was anterior tibial nerve function present.  The 
veteran was able to dorsiflex his great toe.  When the 
veteran walked, the doctor observed that he walked with, 
perhaps, a hint of a slight dropfoot gait, although she could 
not tell for sure.  On examination, the ankle had a good 
range of motion.  There was some synovitis and some 
tenderness between the fibula and the talus and the anterior 
lateral ankle joint area, otherwise the veteran had excellent 
range of motion and a good ankle examination.  His gait was 
described as non-antalgic.  X-rays showed a little arthritis 
and degenerative changes regarding the ankle between the 
lateral malleolus and the talus, of a minimal nature.  Some 
anterior spurring off the distal anterior tibia and a little 
spurring off the posterior talus were noted.  The impression 
was ankle pain, with some synovitis of the ankle on the left.  
She ruled out possible mild perineal nerve palsy or weakness.

Pursuant to a remand of the BVA, the veteran underwent 
another VA examination in September 2005.  The examiner (a 
physician's assistant) and an orthopedic physician reviewed 
the claims folder.  According to the examination report, the 
veteran related that many doctors told him he could do 
nothing but soak his feet in Epsom salts and take Tylenol.  
Post service, the veteran worked as a farmer.  He told the 
examiner he only was able to arise and work in the fields by 
using the hot soaks with Epsom salts.  Since 1995 he wore an 
AFO brace because he felt he had some footdrop.  The veteran 
complained of pain with every step he took, localized to his 
anterolateral ankle.  He walked with his toes in clawtoe 
position because he claimed that gave his ankle more 
stability.  He also wore support hose to help with the ankle 
swelling.  It was noted the veteran had an ankle brace to 
wear when he did not wear the AFO brace.  

According to the examination report, the veteran walked into 
the examination unassisted wearing his AFO brace and a 
compression stocking in no apparent distress.  The left foot 
was slightly erythematous looking with spider veins present 
up to the knee.  It was tender to palpation at the base of 
lateral malleolus, ATF (anterior talofibular) ligament noted.  
There was good subtalar motion.  Peroneal function was close 
to normal but 4-/5 (some resistance noted), as well as 
dorsiflexion of 4-/5.  The veteran was not able to toe or 
heel walk on the left side.  X-rays showed some tibiotaler 
anterior and medial arthritis, but what the examiner noted 
was "good joint space".  Some joint instability was noted 
secondary to motor weakness due to weak ankle dorsiflexion 
and eversion.  The veteran had moderate ankle arthritis and 
moderate to severe fixed claw toes secondary to his ankle 
problem with instability.  The examination report noted some 
of the weakness in his left ankle might be related to lumbar 
spine surgery for radiculopathy.  Surgery was not 
recommended.  The examiner said the braces were the 
appropriate treatment.

A letter dated in March 2006 from the veteran's spouse states 
that as the veteran aged he had more problems as a result of 
his 1952 fall.  The veteran had a lot of instability which 
caused him to stumble when he walked.  For example, she 
relates that when the veteran woke up at night to go to the 
bathroom, he fell against the walls and doors.  


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the wake of the Dingess and Hartman 
ruling, the RO sent a letter to the veteran in May 2006 
providing information about the evidence needed to evaluate 
disabilities and to determine the effective date of any 
payments.  In response, the veteran indicated he had more 
information to give the VA and sent the BVA information 
duplicative of other evidence in the claims file.  In the 
Mayfield case, the Court addressed the meaning of prejudicial 
error in the context of the VCAA duty-to-notify.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed.Cir. Apr. 5, 2006).  Here, the Board finds 
no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased initial rating for 
his service-connected left ankle and foot disorder, but is 
entitled to a separate rating.  Therefore, any lack of notice 
by the VA to the veteran as now required by Dingess and 
Hartman constitutes harmless error and was rectified by the 
RO's correspondence of May 2006.


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service records and all other evidence 
of record pertaining to the history of his service-connected 
disability, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected left ankle and foot disorder 
is currently evaluated as 10 percent disabling under DC 5010-
8522.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2005).

The hyphenated diagnostic code in this case indicates there 
is no specific diagnostic code for the left ankle and foot 
disorder at issue.  This hyphenated diagnostic code is a bit 
unusual as it combines a musculoskeletal diagnostic code 
(5010) with a diagnostic code for a neurological condition 
(8522).  In August 2003, the RO granted service connection 
for degenerative joint disease, left tibio-talar joint with 
peroneal nerve impairment and awarded a 10 percent rating 
essentially for the neurological impairment to the foot.  The 
RO characterized the left ankle's limited range of motion due 
to arthritis as mild.

Under DC 5010, traumatic arthritis substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010 (2005).  

Degenerative arthritis, in turn, is rated pursuant to DC 5003 
which provides for such arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint  or joints involved.  38 C.F.R. § 
4.71a, DC 5003 (2005).  Pursuant to DC 5003, degenerative 
arthritis established by x-ray is rated based on limitation 
of motion of the ankle under DC 5271.  Pursuant to DC 5271, a 
10 percent rating is warranted for moderate limited range of 
ankle motion.  A 20 percent rating is warranted for marked 
limited range of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

However, the RO did not utilize DC 5003 when rating the 
veteran's disorder under DC 5010.  The RO utilized instead DC 
8522.  Under DC 8522, incomplete paralysis of the superficial 
peroneal warrants a zero percent rating for mild paralysis, a 
10 percent rating for moderate paralysis and a 20 percent 
rating for severe paralysis.  38 C.F.R. § 4.124a, DC 8522 
(2005).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It also should 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the Rating Schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.  Separate ratings are possible when there 
is evidence of both instability in the joint and limitation 
of motion of the joint due to arthritis.


A.  10 Percent Rating for Left Ankle and Foot Disorder with 
Perineal Nerve Impairment

Upon review of the competent and probative medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of 10 percent for the veteran's service-connected 
left ankle and foot disorder is not warranted.  The RO 
awarded a 10 percent rating, in part, because the veteran had 
impaired sensation of the ankle and foot and because both the 
left ankle and foot had slight weakness.

The evidence of record since service shows some signs of 
footdrop suggesting some nerve impairment.  In December 1988, 
when privately examined for back surgery, the absence of a 
left ankle jerk was noted.  In 1995, the VA fitted the 
veteran with an AFO brace to assist with the footdrop.  A VA 
examination in August 2002 noted instability in the left 
ankle whereby it was easily twisted leading the veteran to 
fall on a number of occasions and decreased sensation 
diffusely to light touch and pin prick.  The September 2002 
VA examination also noted the veteran had decreased sensation 
in the superficial peroneal nerve distribution.  An August 
2004 private examination by Dr. J.M.F. ruled out possible 
mild perineal nerve palsy or weakness.  The September 2005 VA 
examination showed the veteran's left foot was slightly 
erythematous-looking with spider veins, and the report noted 
some of the weakness in the left ankle might be related to 
back surgery for radiculopathy.

The veteran argued in a January 2005 letter to the VA that he 
was entitled to a higher rating and cited in support the 
April 2001 private physical therapy evaluation which provided 
him with a "92 percent" rating.  First, the Congress of the 
United States has required the VA to use the Code of Federal 
Regulations and VA's Schedule for Rating Disabilities, and 
not the private disability rating scheme the therapist used 
entitled "The AMA Guides to the Evaluation of Permanent 
Impairment".  Second, many of the measurements in that April 
2001 private evaluation seem to support a finding of moderate 
range of motion under DC 5271 or moderate paralysis under DC 
8522, or the 10 percent evaluation found under the VA Rating 
Schedule.  Third, the Rating Schedule does not have the 
higher rating levels for the veteran's left foot and ankle 
disorder, such as 70 percent or 92 percent, that the veteran 
seeks or finds in private sources.

All of the medical evidence in the record, especially the 
data and reports from the three VA examinations, appears more 
consistent with a finding for a 10 percent rating for 
moderate paralysis of the superficial peroneal with the left 
ankle and foot because of impaired sesnsations and slight 
weakness, rather than any characterization of this evidence 
as showing severe symptomatology and a higher rating.  See 
38 C.F.R. § 4.124a, DC 8522.  The competent and objective 
medical evidence preponderates against a finding that the 
veteran's service-connected left ankle and foot disorder 
warrants a rating in excess of the currently assigned 10 
percent evaluation.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).  As severe incomplete paralysis is not 
shown, a higher evaluation for neurological evaluation is not 
shown.


B.  Separate Rating for Arthritis of the Left Ankle and Foot, 
based on orthopedic findings

However, our analysis does not end here.  The RO also awarded 
the 10 percent rating, in part, on finding mild limited range 
of motion due to arthritis in the veteran's left ankle.  
Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra at 262.

The Board notes here that the veteran apparently has 
significant non-service connected back impairment which 
appears to complicate his lower extremities.  This may be why 
the RO characterized the disorder as both mild arthritis and 
with peroneal nerve impairment.  In any event, the Board sees 
the basis for a separate 10 percent rating for arthritis with 
complaints of weakness and some limitation of motion.  This 
separate rating is evaluated under DC 5010-5003.  As 
explained above, use of both diagnostic codes 5010 and 5003 
actually rates the disorder under DC 5271 for limited motion 
of the ankle.

Under DC 5271, moderate limitation warrants a 10 percent 
evaluation and marked limitation warrants a 20 percent 
evaluation.  The 20 percent rating is the maximum evaluation 
under this diagnostic code.  38 C.F.R. § 4.71a, DC 5271.

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate  
II (2005).  

Here, the veteran shows dorsiflexion was to 10 degrees and 
plantar flexion was to 30 degrees in both 2002 VA 
examinations.  The 2005 VA examination noted weak ankle 
dorsiflexion and eversion.  The August 2004 private medical 
examination report by Dr. J.M.F. said the left ankle had a 
"good" range of motion and an "excellent" range of motion 
and found little arthritis.  Evidence of degenerative joint 
disease in the left ankle's tibial taler joint is recorded 
from in the records.  There is also medical evidence in the 
record that the veteran is not able to toe or heel walk, has 
claw toe deformities on four digits of the left foot, and 
walks on these claw toes.

Considering all the evidence in the record, especially the 
data and reports from the three VA examinations, the medical 
evidence appears more consistent with a finding for a 10 
percent rating for moderate limited motion of the ankle 
rather than a characterization of this evidence as showing 
marked limited ranges of motion.  See 38 C.F.R. § 4.71a, DC 
5271.  The competent and objective medical evidence supports 
a finding that the veteran's service-connected left ankle and 
foot disorder warrants a separate rating of 10 percent, but 
no more, for limited motion of the left ankle with arthritis.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).


C.  Other Considerations

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
residuals of ankle and foot injury are contemplated in each 
of the 10 percent ratings now assigned as a result of this 
decision.  There is no indication that pain, due to 
disability of the joint involved, causes functional loss 
greater than that contemplated by the 10 percent evaluations 
now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board also has considered whether a higher evaluation of 
the veteran's service-connected left ankle and foot 
disability is warranted on a extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)(1).  However, in the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet App. 337 (1996).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
ankle disorder, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection in this matter has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial rating in excess of 10 percent for a left ankle 
and foot disorder with perineal nerve impairment is denied.

Entitlement to a separate rating of 10 percent, but no more, 
for traumatic arthritis with limitation of motion of the left 
ankle and foot is granted, subject to the law and regulations 
governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


